The court did not err in overruling the certiorari.
                       DECIDED SEPTEMBER 11, 1941.
This defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery known as the "number game." A writ of certiorari was issued which, on the hearing, was overruled. The assignments of error are on the general grounds.
There were three witnesses who testified positively as to the defendant's participation in the offense of operating a lottery as charged in the accusation, on the particular date named as well as on other occasions. In fact, counsel for the defendant state in their brief in this court: "We do not contend that there is no evidence to support the conviction, but we do insist that the facts and circumstances which surround the entire transaction `smells to high heaven' and looks like bribery and perjury."
As to such critical inferences in argument, the basis of which is not clearly revealed by the record of the evidence before us, this court is without authority to deal. It is true there was some impeaching testimony, offered by the defendant directly and circumstantially. The trial judge repudiated it. The judge of the superior court approved the finding of the lower court. We find no reversible error.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.